Exhibit 10
 
 
 
FIRST AMENDMENT TO THE CREDIT AGREEMENT
 
THIS FIRST AMENDMENT TO THE CREDIT AGREEMENT (this “Amendment”) dated as of
September 30, 2011 is by and among Black Hills Corporation, a South Dakota
corporation (“Borrower”), JPMorgan Chase Bank, N.A., in its capacity as agent
for the Banks under the Credit Agreement described below (in such capacity, the
“Administrative Agent”), and as a Bank, and each of the other Banks.
 
WITNESSETH THAT:
 
WHEREAS, the Borrower, Administrative Agent and the Banks have entered into that
certain Credit Agreement dated as of December 15, 2010 (as the same has been and
hereafter may be further amended, modified or restated from time to time, the
“Credit Agreement”); and
 
WHEREAS, the Borrower desires to amend certain terms of the Credit Agreement, as
set forth below; and
 
WHEREAS, the Administrative Agent and each of the Banks are willing, subject to
the terms hereof, to so amend the Credit Agreement.
 
NOW, THEREFORE, in consideration of the recitals set forth above and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto hereby agree as follows:
 
Section 1.  Definitions.  All capitalized terms used but not otherwise defined
in this Amendment shall have the meaning ascribed to them in the Credit
Agreement.  Unless otherwise specified, all section references herein refer to
sections of the Credit Agreement.
 
Section 2.  Amendments to Credit Agreement.  Effective upon the satisfaction of
each of the conditions precedent set forth in Section 4 below, the Credit
Agreement is hereby amended as follows:
 
2.1           the term “Termination Date” appearing in Section 1.1 of the Credit
Agreement is hereby deleted in its entirety and the following language is hereby
substituted therefor:
 
“Termination Date” means September 30, 2013.


2.2           the notice information for Borrower appearing in Section 11.8 of
the Credit Agreement is hereby deleted in its entirety and the following
language is hereby substituted therefor:


If to Borrower:


Black Hills Corporation
625 9th Street
Rapid City, South Dakota 57709
Attention: Brian G. Iverson
Facsimile: 605.719.9967
 
 
 

--------------------------------------------------------------------------------

 
Telephone: 605.721.2305
 
with copies to:


Black Hills Corporation
625 9th Street
Rapid City, South Dakota 57709
Attention: Steven J. Helmers
Facsimile:  605.721.2550
Telephone: 605.721.2303


2.3           Schedules 5.2, 5.5 and 7.19 of the Credit Agreement are hereby
deleted in their respective entireties and Schedules 5.2, 5.5 and 7.19 are
hereby substituted therefor, respectively.
.
Section 3.   Ratification.  The Borrower hereby ratifies, acknowledges, affirms
and reconfirms its rights, interests and obligations under each Credit Document,
as amended hereby,  and agrees to perform each of its obligations thereunder as
and when required.  By executing this Amendment, the Borrower hereby further
ratifies, acknowledges, affirms and reconfirms that each Credit Document, as
amended hereby, constitutes a legal, valid and binding obligation of the
Borrower enforceable against the Borrower in accordance with its terms, and that
each such Credit Document, as amended hereby, is in full force and effect.


Section 4.  Conditions.  The effectiveness of this Amendment is subject to the
following conditions precedent:


Section 4.1  The Borrower, the Administrative Agent and each Bank shall have
executed and delivered this Amendment, and the Borrower shall have executed
and/or delivered such other documents and instruments as Administrative Agent
may reasonably require to effectuate the terms of this Amendment.


Section 4.2   The representations and warranties set forth in Section 5 of this
Amendment shall be true and correct.


Section 4.3  All proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be reasonably satisfactory to the Administrative
Agent and its legal counsel.


Section 5.  Representations and Warranties.  To induce the Administrative Agent
and the Banks to enter into this Amendment, the Borrower represents and warrants
to the Administrative Agent and the Banks that (i) the execution, delivery and
performance of this Amendment have been duly authorized by all requisite
corporate action on the part of the Borrower and that this Amendment has been
duly executed and delivered by the Borrower and this Amendment and the Credit
Agreement, as amended hereby, constitutes valid and binding obligations of the
Borrower enforceable in accordance with its terms, (ii) no Default or Event of
Default (after giving effect to this Amendment) has occurred and is continuing
under the Credit
 
 
 
 

--------------------------------------------------------------------------------

 
Agreement or would result from the execution and delivery of this Amendment, and
(iii) except each of the representations and warranties set forth in Section 5
of the Credit Agreement, as amended hereby, is true and correct in all material
respects as of the date hereof, except that if any such representation or
warranty (x) relates solely to an earlier date it need only remain true in all
material respects as of such date, or (y) is already qualified by materiality,
in which case it shall be true and correct in all respects.


Section 6.  Severability.   Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.


Section 7.  References.  Any reference to the Credit Agreement contained in any
document, instrument or agreement executed in connection with the Credit
Agreement shall be deemed to be a reference to the Credit Agreement as modified
by this Amendment.


Section 8.  Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall constitute an original, but all of which taken
together shall be one and the same instrument.  This Amendment may also be
executed by facsimile or electronic means and each facsimile or electronic
signature hereto shall be deemed for all purposes to be an original signatory
page.


Section 9.  Costs.  The Borrower agrees to pay on demand all reasonable costs
and expenses incurred by the Administrative Agent (including fees and expenses
of counsel) incurred in connection with the negotiation and preparation of this
Amendment.


Section  10.  Governing Law.  The validity and interpretation of this Amendment
and the terms and conditions set forth herein, shall be construed and determined
in accordance with the internal laws of the State of New York.


Section 11.  Miscellaneous.  This Amendment shall be deemed to be a Credit
Document.


- Remainder of page left blank; signature pages follow -
 

 
 
 

--------------------------------------------------------------------------------

 
In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered in New York, New York by their duly authorized officers
as of the day and year first above written.
 




BLACK HILLS CORPORATION, a South Dakota corporation

 
By:           /s/ Brian Iverson
Name:       Brian Iverson
Title:         Vice President and Treasurer
 
 
 
 

--------------------------------------------------------------------------------

 
In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered in New York, New York by their duly authorized officers
as of the day and year first above written.
 
 
 
JPMORGAN CHASE BANK, N.A., as a Bank and as Administrative Agent
 
 
By:           /s/ Helen D. Davis
Name:       Helen D. Davis
Title:         Authorized Officer
 
 
 
 

--------------------------------------------------------------------------------

 


In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered in New York, New York by their duly authorized officers
as of the day and year first above written.


UNION BANK, N.A., as a Bank

 
By:           /s/ Eric Otieno
Name:       Eric Otieno
Title:         Assistant Vice President
 
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 5.2


BLACK HILLS CORPORATION SUBSIDIARIES





 
Subsidiary Name
State of Organization
Borrower’s
Ownership
Description of Subsidiary’s Authorized Capital Stock, if not wholly-owned
  1.
Black Hills Cabresto Pipeline, LLC
Delaware
100%
N/A
  2.
Black Hills/Colorado Electric Utility Company, LP
Delaware
100%
N/A
  3.
Black Hills/Colorado Gas Utility Company, LP
Delaware
100%
N/A
  4.
Black Hills/Colorado Utility Company, LLC
Colorado
100%
N/A
  5.
Black Hills/Colorado Utility Company II, LLC
Colorado
100%
N/A
  6.
Black Hills Colorado IPP, LLC
South Dakota
100%
N/A
  7.
Black Hills Electric Generation, LLC
South Dakota
100%
N/A
  8.
Black Hills Exploration and Production, Inc.
Wyoming
100%
N/A
  9.
Black Hills Gas Resources, Inc.
Colorado
100%
N/A
10.
Black Hills Gas Holdings Corp.
Colorado
100%
N/A
11.
Black Hills Idaho Operations, LLC
Delaware
100%
N/A
12.
Black Hills/Iowa Gas Utility Company, LLC
Delaware
100%
N/A
13.
Black Hills/Kansas Gas Utility Company, LLC
Kansas
100%
N/A
14.
Black Hills Midstream, LLC
South Dakota
100%
N/A
15.
Black Hills/Nebraska Gas Utility Company, LLC
Delaware
100%
N/A
16.
Black Hills Non-regulated Holdings, LLC
South Dakota
100%
N/A
17.
Black Hills Ontario, LLC
Delaware
100%
N/A
18
Black Hills Plateau Production, LLC
Delaware
100%
N/A
19.
Black Hills Power, Inc.
South Dakota
100%
N/A
20.
Black Hills Service Company, LLC
South Dakota
100%
N/A
21.
Black Hills Utility Holdings, Inc.
South Dakota
100%
N/A
22.
Black Hills Wyoming, LLC
Wyoming
100%
N/A
23.
Bloomfield Glenns Ferry, Inc.
Virginia
100%
N/A
24.
Bloomfield Idaho Management, Inc.
Delaware
100%
N/A
25.
Bloomfield Rupert, Inc.
Virginia
100%
N/A
26.
Buick Power, LLC
Delaware
50%
Borrower indirectly owns 50% of the outstanding Membership Units
27.
Cheyenne Light, Fuel and Power Company
Wyoming
100%
N/A
28.
EIF Investors, Inc.
Delaware
100%
N/A
29.
Enserco Energy Inc.
South Dakota
100%
N/A
30.
Enserco Midstream, LLC
South Dakota
100%
N/A
31.
Generation Development Company, LLC
South Dakota
100%
N/A
32.
Natural/Peoples Limited Liability Company
Wyoming
50%
Borrower indirectly owns 50% of the outstanding Membership Units
33.
Wyodak Resources Development Corp.
Delaware
100%
N/A
34.
Mallon Oil Company, Sucursal Costa Rica
Costa Rica
100%
N/A

 
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 5.5


LITIGATION AND LABOR CONTROVERSIES




None.
 
 
 
 

--------------------------------------------------------------------------------

 
 SCHEDULE 7.19


RESTRICTIONS ON DISTRIBUTIONS AND EXISTING NEGATIVE PLEDGES


1.
Enserco Energy Inc.’s Credit Agreement with BNP Paribas referred to on Schedule
7.15 prohibits Enserco and any of its subsidiaries from (a) granting certain
Liens and (b) paying certain dividends.
2.
Black Hills Wyoming has a Term Loan Agreement which places restrictions on
dividends and only allows them in limited circumstances when cash flows for the
projects exceed project debt service and reserve requirements.  In addition,
Black Hills Wyoming’s parent company, Black Hills Non-Regulated Holdings must
maintain total equity of at least $100 million, therefore, it is restricted from
issuing dividends if its total equity would fall below this amount.
3.
Black Hills Power, Inc.’s Indenture of Mortgage and Deed of Trust requires that
it only declare and pay dividends in cash or property out of unreserved and
unrestricted retained earnings and that it shall not pay dividends when it is
insolvent or the payment would render insolvency.
4.
Cheyenne Light, Fuel and Power’s Restated Indenture of Mortgage, Deed of Trust,
Security Agreement and Financing Statement requires that it only declare and pay
dividends in cash or property out of unreserved and unrestricted retained
earnings and that is shall not pay dividends when it is insolvent, the payment
would render insolvency, or if an event of default under such indenture exists
or would exist immediately after declaring such dividend.
5.
Black Hills Corporation is prohibited (with certain exceptions) under its
indenture related to its 6.5% Notes due 2013 issued on May 16, 2003, its 9%
Notes due 2014 issued on May 14, 2009 and its 5.875% Notes due 2020 issued on
July 16, 2010 from pledging the capital stock of any of its subsidiaries unless
it equally and ratably also secures the notes and all other parity indebtedness.
6.
Dividends on Black Hills Corporation’s preferred stock must be paid or declared
and set apart for payment before any dividends may be paid or declared and set
apart for payment on its common stock.  Its preferred stock is cumulative.





 